Case 2:18-cv-01450 Document 39 Filed 07/02/19 Page 1 of 2 PagelD #: 237

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHEN DISTRICT OF WEST VIRGINIA

FRANK MORGAN

Plaintiff,

v.
CIVIL ACTION NO.: 2:18-cv-01450

LOGAN COUNTY COMMISSION, A West Honorable Thomas Johnston
Virginia county government;
LOGAN COUNTY SHERIFF SONYA M.
DINGESS-PORTER, individually and in her
official capacity;
DEPUTY BARRY MYNES, individually and in
his official capacity;
DEPUTY JOEY SHEPARD, individually and in
his official capacity
DEPUTY NICK TUCKER, individually and in
his official capacity;
CITY OF LOGAN/CITY OF LOGAN POLICE
DEPARTMENT, West Virginia municipal
government/municipal governmental agency;
CITY OF LOGAN POLICE CHIEF P.D.
CLEMENS, individually and in his official
capacity;
OFFICER J.D. TINCHER, individually and in
his official capacity;
OFFICER KEVIN CONLEY, individually and in
his official capacity;
JOHN DOE OFFICERS/DEPUTIES,
individually and in their official capacities;

Defendants.

STIPULATION OF DISMISSAL OF DEFENDANT DEPUTY NICK TUCKER

NOW COMES Plaintiff, by and through his counsel, Kerry A. Nessel, pursuant to Federal

Civil Procedure Rule 41(a)(1)(A)(ii), and stipulates to the voluntary dismissal by him of Defendant
Case 2:18-cv-01450 Document 39 Filed 07/02/19 Page 2 of 2 PagelD #: 238

Deputy Nick Tucker as a defendant in this matter, without prejudice, to which all counsel have

consented by virtue of their signatures affixed hereto.

Submitted by:

/s/ Kerry A. Nessel
Kerry A. Nessel (WVSB #7916)
NESSEL LAW FIRM
519 8" Street
Huntington, WV 25701

Inspected and approved by:

/s/ William E. Murray

William E. Murray (WVSB #2693)
ANSPACH MEEKS ELLENBERGER LLP
900 Lee Street East, Suite 1700

Charleston, WV 25301

/s/ Abraham J. Saad

Abraham J. Saad (WVSB #10134)
SAAD DIXON LAW OFFICES PLLC
730 4° Avenue

Huntington, WV 25701

/s/ Wendy Greve

Wendy Greve (WVSB #6599)

PULLIN FOWLER FLANAGAN BROWN & POE PLLC
901 Quarrier Street

Charleston, WV 25301
